  Case 1:19-mj-00940-MJD Document 8 Filed 10/25/19 Page 1 of 1 PageID #: 20


                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
                  Plaintiff,                )
                                            )
             v.                             )      CAUSE NO. 1:19-mj-0940
                                            )
DAQUWON RICHARDSON,                         )
                                            )
              Defendant.                    )

                                     AMENDED PENALTY SHEET

      You have been charged in a Complaint with a violation of the Laws of the United States of
America. The maximum penalties are as follows:

  Count                    Statute                    Years            Fine       Supervised
 Number                                                                            Release
    1      18 U.S.C. § 922(g)(1) and § 924(e)     NLT 15 – Life      $250,000    NMT 5 years
              Possession of a Firearm By a
                    Convicted Felon


 Dated:
                                          DAQUWON RICHARDSON
                                          Defendant

       I certify that the Defendant was advised of the maximum penalties in the manner set forth
above and that he signed (or refused to sign) the acknowledgement.



                                                     United States Magistrate Judge
                                                     Southern District of Indiana
